Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Claim Objections
Claims 1, 4, and 6-8 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The phrase “the group of lithium and sodium” should also include the term “consisting” to make a proper Markush group: “the group consisting of lithium and sodium.” See MPEP §§ 2111.03, 2117.

Claims 4 and 6-8. These claims are objected to based on their dependency on an objected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kline, U.S. Patent No. 4,483,752 in view of Kimura et al., JP H06-057479 A. A machine translation was used for Kimura et al. [hereinafter Kimura].
Claim 1. The following reference(s) render this claim obvious.
I. Kline

ions of at least one Group I metal selected from the group of lithium and sodium (lithium & sodium; id.); 
fluoride ions (halides such as fluoride; id.); 
titanium ions (titanium such as titanium trifluoride; id.); and 
chloride ions (halides such as chloride; id.).
II. Ratios – Kimura
Kline does not explicitly teach the molten-salt titanium plating solution composition containing less than or equal to 5 mol% of potassium ions with respect to all ion components contained in the molten-salt titanium plating solution composition, wherein a ratio of the fluoride ions to all anions contained in the molten-salt titanium plating solution composition is more than or equal to 30 mol% and less than 100 mol%, and the molten-salt titanium plating solution composition contains more than or equal to 0.1 mol% and less than or equal to 1.9 mol% of the titanium ions with respect to all cations contained in the molten-salt titanium plating solution composition.
However, Kimura teaches a solution comprising 20-80 mol% LiF, 0-50 mol% NaF, and 0-70 mol% KF. Kimura abstract, [0005]. Kimura teaches that the valve metal tantalum may be added in a concentration of 0.1-3 mol%. Id. Kimura teaches this solution is used for electroplating tantalum. Id. 
Kline teaches that valve metals such as titanium and tantalum were known to be electroplated, thus a person having ordinary skill in the art would have realized that a solution 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s solution with Kimura’s solution with a titanium concentration of 0.1-3 mol% to yield the predictable result of having a suitable solution to electroplate valve metals such as titanium. It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Kimura’s LiF with Kline’s chloride to yield the predictable result of a suitable halide for use in a solution for valve metals.
It is noted that the prior art’s resulting solution of 20-80 mol% LiCl, 0-50 mol% NaF, and 0-70 mol% KF along with 0.1-3 mol% titanium trifluoride overlaps the claimed ratios. For instance, a solution of 70 mol% LiCl and 30 mol% NaF, and then adding 1.5 mol% TiF3  amounts to a potassium:ion ratio of 0, fluoride:anion ratio of 33%, and a titanium:cation ratio of 1.48%.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).


Claim 4. The aforementioned prior art teaches the molten-salt titanium plating solution composition according to claim 1, wherein the molten-salt titanium plating solution composition contains more than or equal to 30 mol% and less than or equal to 50 mol% of the fluoride ions, with respect to a total of the chloride ions and the fluoride ions (rejected for similar reasons stated in the claim 1 rejection).

Claim 6. The aforementioned prior art teaches the molten-salt titanium plating solution composition according to claim 1, wherein the molten-salt titanium plating solution composition is used for manufacturing an insoluble electrode (graphite and titanium electrode). Kline col. 1 ll. 5-39.


 A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed intentions and therefore reads on the claimed language. See id.
	
Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that Kline and Kimura teaches titanium to be 5-15 mass% and thus do not teach the amended claim.
The Examiner respectfully submits that Kline also teaches the range of “any quantity from a trace amount to saturation.” See claim 1 rejection, Kline col. 5 ll. 53-63.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HO-SUNG CHUNG/Examiner, Art Unit 1794